JUDGE GUFFY
dehtvereh the opinion op the court.
The appellant was a candidate for jailer in 1894, and was given a certificate of election. The appellee, C. A. Jones, filed notice of contest before? the county contesting board, and on the 12th of January, 1895, said board rendered a decision in favor of appellant, and on the 26th of March, 1895, appellee Jones attempted to prosecute an appeal to the Lee Circuit Court. A trial in the Lee Circuit Court resulted in a judgment by the court deciding that neither of the parties was entitled to the office of jailer and the office was ■declared to be vacant, and from that judgment appellant has appealed to this court, and appellee has prayed and obtained a cross appeal.
Appellant insists that the circuit court should have dismissed the appeal for the reason that the bond was not' executed within sixty days from the final aoftion of the county contesting board, and if that contention be tenable no other question involved need be considered.
Section 1539 of article 8, chapter 41, Kentucky Statutes, *655entitled “Contested Elections and Appeal from the Decision of the Board,” reads as follows: “The person appealing must execute bond, with surety, to pay costs and damages, as in other appeals to the circuit court. The appeal shall be placed on the equity docket, and tried in equity as other actions.”
Section 729 of the Civil Code of Practice reads as follows:
“No appeal shall be taken pursuant to this article, except within sixty days from the rendering of the judgment.”
It seems from the foregoing sections that the right of appeal from the decision of the county contesting board had expired before the execution of the bond or issuing of the supersedeas herein. Jt results, therefore, that the circuit: court erred in overruling; appellant’s motion to dismiss the appeal taken to the circuit court.
Judgment of the circuit court is, therefore, reversed and the cause remanded, with directions to the circuit court to dismiss the appeal and to enter a proper order showing that the judgment and decision of the county board remain's in full force, and for proceedings consistent herewith.
The court delivered the following response to petition for rehearing December 30, 3897:
The appellee, Jones, instituted contest proceedings against the appellant, Strong, who had been duly returned as having been elected jailer of Lee county. Jones claimed that he was elected, and, moreover, that appellant was not a citizen of Lee county, and for that reason not entitled to the office oven if he (Jones) was not entitled to it. The appellant, Strong, demurred to the notice, which demurrer, however,, was not acted upon until after the taking and filing of the *656depositions by both parties, after which demurrer was sustained by the county board -of contest, and the proceedings-dismissed. Jones prosecuted, or attempted to px-osecute, an. appeal to the circuit court, which court overruled the demurrer of Strong, and rendered a judgxuent to the effect that neither party was entitled to the office in question and ■ordered an election. Thereupon Strong prosecuted an appeal, with supersedeas, to this court, and Jones obtained a cross appeal, and contended that the office should have been adjudged to him.
It is the contention of Jones’ counsel that the circuit court properly overruled the demurrer of Strong, and that after the demurrer was overruled no testimony could be heard or considered upon the idea that the demurrer confessed the averments of the notice served on Strong, and that the notice contained allegations sufficient to entitle Jones to the office in contest. -We do not concur in the contention of Jones’ counsel, but think that the depositions taken by each party and filed with the board of coxitest before the final action of said board were properly before the circuit court, and that each party was entitled to have the same read and considered.
This court has heretofore held that the appeal of Jones to the circuit court should have been dismissed for the reason that the bond was not executed until after the expiration of sixty days from the final action of said county board, and reversed the judgment, with directions to the circuit court to dismiss the appeal of Jones. The effect of whicli would be to give the office to Strong, or rather leave Mm ixr anquestioned possession thereof.
*657Since rendering the opinion aforesaid appellee Jones has filed a petition for rehearing, and insists that, taking the entire record and the different entries therein, the same shows that the final action of the county board was taken the 12th day of February, and for that reason the appeal was in time. .He also files some affidavits in support of his contention. It is true that the record is somewhat contradictory. Some dates and entries made by the contesting board tend to show that the final action must necessarily have been on the 12 th of February, or at least at a later date than the 12th of January. But it is also true that the final order is dated the 12th of January, 1895, which was copied and tied at the time of the execution of the appeal bond in the circuit court.
It is not necessary to determine whether this court should now be required to examine the record of the. county board, and determine from the various entries and dates when the final order was made, and then hold that the record as a whole contradicts the entry, and shows, as a matter of fact, that the final order was not made ait the time it bears date, but a month later, for the reason that it would be of .no bencfit to appellee Jones to grant a rehearing in this case.
We have examined the entire record and authorities relied on by appellee Jones, and are clearly of the opinion that appellant Strong, under the law and facts as disclosed by this record, was entitled to a judgment adjudging that he liad been duly elected jailer of Lee county, and if a rehearing was granted the only result would be that this court would reverse the judgment of the court below, and direct it to *658emter a judgment adjudging appellant Strong to have been duly elected jailer of Lee county, and entitled to the office.
For the reasons given the petition for rehearing is overruled.